Citation Nr: 0938314	
Decision Date: 10/08/09    Archive Date: 10/22/09

DOCKET NO.  07-33 427	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The Veteran served on active duty from May 1965 to 
December 1968. 

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Nashville, Tennessee. 


FINDINGS OF FACT

1. The Veteran did not engage in combat with the enemy. 

2. PTSD has not been diagnosed. 

3. An acquired psychiatric disorder, separate from PTSD, was 
not shown in service, or for many years thereafter; major 
depression is unrelated to active service. 


CONCLUSION OF LAW

An acquired psychiatric disorder, to include PTSD, was not 
incurred in or aggravated by active duty service. 38 U.S.C.A. 
§§ 1110, 1154(a), 5103(a), 5103A, 5107(b) (West 2002 & Supp 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f), 4.125(a) 
(2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. § 1110 (West 2002). If a chronic disease is shown in 
service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2009).  However, continuity of 
symptoms is required where a condition in service is noted 
but is not, in fact, chronic or where a diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b) (2009).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2009). The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied. 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); a link, established by medical evidence, between 
current symptoms and an inservice stressor; and credible 
supporting evidence that the claimed inservice stressor 
occurred. 38 C.F.R. § 3.304(f). If the evidence establishes 
that a veteran engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of service, his or 
her lay testimony alone may establish the occurrence of the 
claimed inservice stressor. Id. 

On the other hand, if the veteran did not engage in combat 
with the enemy, or the claimed stressor is not related to 
combat, then the veteran's testimony alone does not suffice 
to establish the occurrence of the alleged stressor; instead, 
the veteran must corroborate his testimony by credible 
supporting evidence. See Stone v. Nicholson, 480 F.3d 1111 
(Fed. Cir. 2007) (finding error in the Board determination 
that a non-combat veteran's "own statements cannot serve as 
'corroboration' of the facts contained in those statements). 

The phrase "engaged in combat with the enemy" requires that 
a veteran have personally taken part in a fight or encounter 
with a military foe or hostile unit or instrumentality. 
VAOPGCPREC 12-99 (October 18, 1999); Moran v. Principi, 17 
Vet. App. 149 (2003); see Sizemore v. Principi, 18 Vet. App. 
264, 273-74 (2004). 

In this case, the evidence of record does not reflect any 
awards, citations, or decorations denoting having served in 
combat in Vietnam.  Moreover, service treatment records do 
not reflect any findings, treatment, or diagnoses of 
psychiatric symptomatology. The separation examination showed 
a normal psychiatric evaluation. 

Post-service evidence reflects no current diagnosis of PTSD. 
Of note, a July 2005 PTSD consultation indicated, in 
pertinent part, that the Veteran's symptoms did not appear to 
have the breadth or intensity to warrant a diagnosis of PTSD. 
No other medical evidence of record shows a diagnosis of 
PTSD. 

In order to prevail on a claim of service connection for any 
disability, it must first be shown that a veteran has a 
current diagnosis of the disorder in question. As to PTSD, 
the diagnosis must be rendered in accordance with DSM-IV 
because service connection cannot be established without a 
current disability. Brammer v. Derwinski, 3 Vet. App. 223 
(1992); see McClain v. Nicholson, 21 Vet. App. 319 (2007). 
Since the Veteran has not been diagnosed with PTSD, service 
connection for that disorder is not warranted.

In making such determinations, the Board has also considered 
the Veteran's statements asserting a nexus between his 
symptoms he claims as PTSD and his active duty service in 
Vietnam. While he is competent to report symptoms as they 
come to him through his senses, PTSD is not the type of 
disorder that a lay person can provide competent evidence on 
questions of etiology or diagnosis. 

Such competent evidence has been provided by the medical 
personnel who have examined the Veteran during the current 
appeal and by service records obtained and associated with 
the claims file. These findings both lack a diagnosis for 
PTSD. Here, the Board attaches the greater probative weight 
to the clinical findings than to his statements. See 
Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991).  In sum, 
the evidence of record does not show a diagnosis of PTSD. 
Accordingly, the appeal is denied. 

The Board additionally observes that, although the Veteran is 
claiming entitlement to service connection for PTSD, records 
in the claims file indicate that he has been diagnosed with 
major depression. The Board acknowledges that the scope of a 
mental health disability claim includes any mental disability 
that may reasonably be encompassed by the claimant's 
description of the claim, reported symptoms, and the other 
information of record. Clemons v. Shinseki, 23 Vet. App. 1 
(2009). 

The Court noted that "multiple medical diagnoses or 
diagnoses that differ from the claimed condition do not 
necessarily represent wholly separate claims," and that 
because a lay claimant is only competent to report symptoms 
and not diagnoses, VA must consider the claim for 
disabilities reasonably raised by the description of the 
claimant's symptoms.  Id. at 6-7.

However, because the competent evidence does not causally 
relates the Veteran's major depression to active service, 
there was no treatment for depression in service, and there 
is no record of the disorder for many years following 
service, service connection for depression is not warranted. 
See 38 C.F.R. § 3.303 (2009); Pond v. West, 12 Vet. App. 341, 
346 (1999). 

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits. 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2009).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide. Quartuccio v. Principi, 16 Vet. App. 183 (2002). 
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

When VCAA notice is delinquent or erroneous, the "rule of 
prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2). 
In the event that a VA notice error occurs regarding the 
information or evidence necessary to substantiate a claim, VA 
bears the burden to show that the error was harmless. 
However, the appellant bears the burden of showing harm when 
not notified whether the necessary information or evidence is 
expected to be obtained by VA or provided by the appellant.  
See Shinseki v. Sanders, 556 U.S. ___ (2009). 

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006). Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded. Id. at 486. 

Here, the VCAA duty to notify was satisfied by way of letters 
sent to the Veteran in June 2005 and October 2005 that fully 
addressed all notice elements and were sent prior to the 
initial RO decision in this matter.  The letters informed him 
of what evidence was required to substantiate the claim and 
of his and VA's respective duties for obtaining evidence.  
Under these circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied as 
to both timing and content.

With respect to the Dingess requirements, in May 2007, the RO 
provided the Veteran with notice of what type of information 
and evidence was needed to establish a disability rating, as 
well as notice of the type of evidence necessary to establish 
an effective date. With that letter, the RO effectively 
satisfied the remaining notice requirements with respect to 
the issue on appeal. 

Therefore, adequate notice was provided to the Veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 38 U.S.C.A.. § 5103(a) 
and 38 C.F.R. § 3.159(b). 

Next, VA has a duty to assist a veteran in the development of 
the claim. This duty includes assisting him or her in the 
procurement of service treatment records and other pertinent 
records, and providing an examination when necessary. See 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2009). 

In determining whether a medical examination should be 
provided or medical opinion obtained, there are four factors 
to consider: (1) competent evidence of a current disability 
or persistent or recurrent symptoms of a disability; (2) 
evidence establishing an in-service event, injury, or 
disease, or manifestations during the presumptive period; (3) 
an indication that the disability or symptoms may be 
associated with service; and (4) whether there otherwise is 
sufficient competent medical evidence of record to make a 
decision on the claim. 

With respect to the third factor, the types of evidence that 
"indicate" that a current disorder "may be associated" 
with service include, but are not limited to, medical 
evidence that suggests a nexus but is too equivocal or 
lacking in specificity to support a decision on the merits, 
or credible evidence of continuity of symptomatology such as 
pain or other symptoms capable of lay observation. McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).  

After a careful review of the file, the Board finds that all 
necessary development has been accomplished, and therefore 
appellate review may proceed without prejudice to the 
Veteran. See Bernard v. Brown, 4 Vet. App. 384 (1993).  
First, the RO has obtained VA outpatient treatment records 
and the Veteran has submitted private treatment records and 
medical records used to make a determination in his Social 
Security Administration disability claim. 

Moreover, the Board finds that a VA examination is not 
warranted. Given the absence of in-service evidence of 
chronic manifestations of PTSD or an acquired psychiatric 
disorder on appeal, the absence of identified symptomatology 
for major depression for many years after separation, and no 
competent evidence of a nexus between service and the 
Veteran's claimed disorder, a remand for a VA examination 
would unduly delay resolution.

Further, his statements as to continuity of symptomatology 
are found to lack credibility given the specific findings of 
no abnormal psychiatric findings for many years after service 
separation. In addition, the Board finds that the medical 
evidence of record is sufficient to make a decision on the 
claim. Therefore, remand for a VA examination is not 
warranted.  As such, the available records and medical 
evidence have been obtained in order to make an adequate 
determination as to this claim. 

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained. Hence, 
no further notice or assistance is required to fulfill VA's 
duty to assist in the development of the claim. Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

An acquired psychiatric disorder, to include PTSD, is denied. 



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


